Filed 1/19/22 P. v. Gaither CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                 B307936

         Plaintiff and Respondent,                          Los Angeles County
                                                            Super. Ct. No. BA240013-01
         v.

JAMAAL GAITHER,

         Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Curtis B. Rappe, Judge. Reversed
and remanded.
      Brad Kaiserman, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Idan Ivri and Gary A. Lieberman,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       Jamaal Gaither appeals from the superior court’s order
denying his petition under Penal Code section 1170.951 to
vacate his 2001 conviction for the second degree murder of
Africa Sweeney. Gaither contends the trial court used the
wrong standard at the hearing in denying his petition based
on its conclusion that substantial evidence supported a finding
Gaither could be convicted under current law. We join other
appellate courts that have held the trial court must act not as
a quasi-appellate court but rather as an independent trier of fact,
who determines whether the People have proved—beyond a
reasonable doubt—the petitioner is guilty under a theory that
remains valid after the enactment of Senate Bill No. 1437.
Because the record is unclear as to whether the trial court
applied a substantial evidence standard or, acting as a finder
of fact, applied the beyond a reasonable doubt standard, we
reverse and remand.
          FACTS AND PROCEDURAL BACKGROUND
1.     The shooting at Maverick’s Flat2
       On July 3, 1999, Maverick’s Flat, a nightclub on
Crenshaw Boulevard, had been rented for a private party. One
of the party’s hosts noticed a group of people standing in front of
a restaurant next door to the club. Gaither was in the group.
(Gaither I.)
       Another group that included Africa Sweeney went into
the club. Yet a third group—friends of one of the hosts—
approached the club. Someone in Gaither’s group shouted,


1     References to statutes are to the Penal Code.
2     We previously granted Gaither’s motion to take judicial
notice of the appellate record in his direct appeal, People v.
Gaither (Feb. 4, 2004, B153450) [nonpub. opn.] (Gaither I).




                                 2
“Shotgun.” The Shotgun Crips are a gang. Someone in Gaither’s
group said, “Do you think the hood is a joke[?]” Someone in
Gaither’s group threw a beer bottle or can that hit someone
in the host’s friends’ group; Gaither’s group then chased that
group toward Maverick’s Flat and the group ran into the club.
(Gaither I.)
       The host tried to hold the door closed; it had no lock. The
host recognized a man named Marvin Pierce in Gaither’s group.
Another member of Gaither’s group lifted his shirt and reached
into his waistband for a black gun that looked like a revolver.
The host let go of the door and ran into the club. (Gaither I.)
       Five men entered the club, “ ‘throwing up their hands’ ”
and talking about “ ‘this is Shotgun.’ ” Three of the men were
Gaither, Pierce, and a man named Juano Tweedy. A member
of the Sweeney group, Larry Lee, saw Gaither and Tweedy reach
under their shirts toward their waistbands. Pierce then hit Lee
in the jaw. Lee fell to the floor and Gaither, Pierce, and Tweedy
began hitting him with chairs. Lee heard gunshots, “which
seemed to come from the group of people who were beating him.”
(Gaither I.)
       In the meantime, another man, Reginald Mitchell, tried
to help Lee. “ ‘[O]ne of the guys raised a gun and told [him] to
back up.’ ” “It appeared that another one of the intruders also
had a gun because of the way he was holding his hand down
at his side, but [Mitchell] did not actually see a second gun.”
Sweeney, who was on a balcony, threw a chair at Lee’s attackers.
A man named Keith Crawford also threw a chair from the
balcony at the men attacking Lee. “The next moment, [Mitchell]
heard gunshots.” (Gaither I.)
       Lee and Crawford were shot in the leg. Sweeney—
hit in the back and shoulder—was killed. Police found three
.45-caliber casings and one spent .45-caliber projectile in the club.
(Gaither I.) The prosecution and defense later stipulated that



                                 3
a qualified firearms expert examined the casings and determined
they all were fired by the same gun.
       Police found gang materials in Gaither’s bedroom,
including “a photo collage which appeared to be part of a shrine
dedicated to the Shotgun Crips.” An officer testified at trial
that Gaither, Pierce, and Tweedy all were active members of
that gang. When police questioned him, Gaither initially lied.
Eventually, he admitted he’d thrown a beer can “at some guys
who identified themselves as members of the Rolling 60’s
Crips gang.” He also admitted following the other group into
the club and taking a swing at Lee, but said Pierce was the
one who knocked Lee down. Gaither said the gunman was
Evil, a Santana Block Crip. The next day, Gaither gave police
“an entirely different name for the gunman.” Police never
were able to identify anyone by that name. (Gaither I.)
       A defense ballistics expert testified at trial that he’d traced
the trajectories of two bullet holes found in the club’s balcony
and determined neither had come from the dance floor. Gaither
testified at trial that he’d seen Pierce punch Lee; he heard
gunshots “[r]ight after that.” Gaither said he lied to the police
because they told him they were “ ‘going to put the murder on
[him]’ ” and he “ ‘wouldn’t see [his] family anymore.’ ” (Gaither I.)
2.     The charges, trials, verdict, and sentence
       A grand jury indicted Gaither, Pierce, and Tweedy for
the murder of Sweeney (count 1), the attempted murder of
Crawford (count 2), assault with a firearm on Crawford (count 3),
the attempted murder of Lee (count 4), assault with a firearm
on Lee (count 5), and “assault with [a] deadly weapon, by
means likely to produce great bodily injury” on Lee (count 6).
The indictment also alleged gang and firearm enhancements:
Counts 1, 2, and 4 alleged a principal discharged a firearm
causing great bodily injury or death to the victims; and Counts 3
and 5 alleged Tweedy personally used a firearm and personally



                                  4
inflicted great bodily injury on the victims. Count 7 of the
indictment charged Tweedy with possession of a firearm
by a felon.
       Gaither was tried twice. (Tweedy was tried separately.)3
The court gave the jury (among other instructions) CALJIC
Nos. 8.10 (Murder–Defined), 8.11 (“Malice Aforethought”–
Defined), 8.20 (Deliberate and Premeditated Murder), 8.30
(Unpremeditated Murder of the Second Degree), 8.31 (Second
Degree Murder–Killing Resulting from Unlawful Act Dangerous
to Life), 8.70 (Duty of Jury as to Degree of Murder), 8.71 (Doubt
Whether First or Second Degree Murder), and 8.74 (Unanimous
Agreement as to Offense). The court also instructed the jury
on aiding and abetting, including the natural and probable
consequences doctrine, giving CALJIC Nos. 3.00 (Principals–
Defined), 3.01 (Aiding and Abetting–Defined), and 3.02
(Principals–Liability for Natural and Probable Consequences).
In the instruction on natural and probable consequences,
the court told the jury the target crime was assault by means
of force likely to produce great bodily injury.4


3      According to Gaither’s counsel, Tweedy “was acquitted
of all shooting-related charges in 2001,” and Pierce “accepted
a plea to a reduced assault charge and was released from prison
years ago.”
4     In addition, the court instructed the jury on conspiracy,
giving CALJIC Nos. 6.11 (Conspiracy–Joint Responsibility),
6.10.5 (Conspiracy and Overt Act–Defined–Not Pleaded as a
Crime Charged), 6.12 (Conspiracy–Proof of Express Agreement
Not Necessary), 6.13 (Association Alone Does Not Prove
Membership in Conspiracy), 6.16 (When Conspirators Not Liable
for Act or Declaration of Co-Conspirator), 6.17 (Conspirators
Not Bound by Act or Declaration of Non-Conspirator), 6.18
(Commission of Act in Furtherance of a Conspiracy Does Not




                                5
       In closing argument in Gaither’s first trial, the prosecutor
told the jurors, “We may not know whether Jamaal Gaither had
a gun when he was reaching in the waistband or not.” He said,
“Is the evidence clear that Jamaal Gaither fired the fatal rounds?
No. Does it have to be? No.” The prosecutor explained “the
notion of aiding and abetting,” using a basketball team as
an analogy and asking the jurors, “What is a street gang but
a team of criminals?”
       The prosecutor continued,
             “People who aid and abet a crime are just
             as guilty as the people who actually commit
             it. Anyone who aids and abets, encourages,
             or promotes the crime knowing that it is
             something wrong, wanting to help, is on the
             hook just as much as the trigger man. [¶] The
             concept, however, goes even further than that.
             Not only are you guilty of any crime that you
             help to commit, you are guilty of any crime you
             should have seen coming. Any crime that’s the
             natural and probable consequence of the crime
             that you’re trying to help, you’re on the hook
            for that too.”


Itself Prove Membership in Conspiracy), and 6.20 (Withdrawal
from Conspiracy). The court told the jury, “A member of
a conspiracy is not only guilty of the particular crime that
to his knowledge his confederates agree to and did commit,
but is also liable for the natural and probable consequences
of any crime . . . of a co-conspirator to further the object of the
conspiracy, even though that crime was not intended as part
of the agreed upon objective and even though he was not present
at the time of the commission of that crime.”




                                 6
       The prosecutor went on to argue Gaither “charg[ed] into
a club,” “going after rival gang members,” then “punch[ed]
somebody in that club.” The prosecutor asked, “Should he have
known that someone was going to get shot? Should he have
known that someone was going to get killed? . . . Of course he
should have known. That means he’s on the hook for it. Even
if he didn’t intend for someone to die . . . .” The prosecutor then
discussed conspiracy, telling the jurors Gaither was “still on
the hook” even if he “really didn’t help anybody else commit the
crime, but he just sort of charged in there with the other guys.”
       After discussing the jury instructions on murder, the
prosecutor reiterated Gaither was “on the hook for this regardless
of whether or not he himself intended to kill if he should have
known that it was going to go down that way.” The prosecutor
never argued Gaither himself was the shooter. Instead, he told
the jury, “It doesn’t even matter who the shooter was, so long
as it was part of [Gaither’s] group. He is still on the hook.”
       In Gaither’s second trial, the prosecutor5 flatly told the jury
that Gaither “was not the trigger man.” The prosecutor said
he would explain “how it was that Jamaal Gaither was guilty
of those crimes even though he himself didn’t pull that trigger.”
       Again using the analogy of a basketball team, the
prosecutor stated that, under California law, “if you help people
commit crimes you’re just as guilty as the ones who actually
do it.” Moreover, the prosecutor said, “You’re guilty not only of
the crime that you try to help [with] but of any crime that follows
that you should have seen coming.” The prosecutor told the jury
that Gaither had come “charging into a club where he was not
welcome” and “participated in the beating of an innocent person


5     The same deputy district attorney tried both trials.




                                  7
in the company of gang members.” So, the prosecutor argued, “It
should come as no great shock and no great surprise, especially
to Jamaal Gaither, that one of his homeys was going to whip out
a gun and start shooting.” The prosecutor repeated: “[I]t should
come as no great shock that when he and his homeys jump some
innocent guy and one of his homeys gets it into his head to start
shooting, he’s on the [hook] too. As a member of the team.” So,
the prosecutor concluded, “Even though he’s not the shooter,
he helped in a very, very dangerous act.”
       The jury convicted Gaither of Sweeney’s murder, assault
with a firearm on Crawford and Lee, and assault with a deadly
weapon on Lee. The jury acquitted Gaither of attempted murder
of Crawford and Lee. The jury was unable to reach a verdict
on the gang, and therefore the firearm, allegations. The People
chose to retry those allegations and the jury in the retrial found
the allegations true. (Gaither I.)
       The trial court sentenced Gaither to 40 years to life in
the state prison on count 1 (15 to life for the murder and 25 to life
for the firearm enhancement); seven years on count 3 (the upper
term of four years plus three years for the gang enhancement);
and two years on count 5 (one-third the midterm of three years
plus one year for the gang enhancement). On count 6, the court
sentenced Gaither to two years but stayed the sentence under
section 654. We affirmed Gaither’s conviction. (Gaither I.)
3.     Gaither’s petition, the order to show cause,
       the hearing, and the trial court’s ruling
       After Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate
Bill 1437) took effect, Gaither filed on February 21, 2019 a
petition for resentencing. On a downloadable form, Gaither
checked boxes stating he was “convicted of 1st or 2nd degree
murder pursuant to the felony murder rule or the natural and
probable consequences doctrine,” he “could not now be convicted
of 1st or 2nd degree murder because of changes made to Penal



                                  8
Code §§ 188 and 189,” he was “not the actual killer,” and he “did
not, with the intent to kill, aid, abet, counsel, command, induce,
solicit, request, or assist the actual killer in the commission of
murder in the first degree.”6 Gaither also checked the box asking
the court to appoint counsel for him.
       The court7 appointed counsel for Gaither. On August 5,
2019, the prosecution filed a brief contending section 1170.95
was unconstitutional. On October 15, 2019, Gaither’s counsel
filed a reply to the prosecution’s “constitutional challenge” to
the statute. On January 21, 2020, the court issued an order
to show cause, “if any, why the relief requested in the petition
should not be granted.”
       On July 29, 2020, Gaither’s counsel filed a brief in support
of his petition. Gaither contended “the prosecution relied
exclusively upon the natural and probable consequences doctrine
based on aiding and abetting and conspiracy theories with
Petitioner Gaither’s role in the physical assault on the dance floor
as the target offense (for which he was convicted based on his
direct role in this offense).” Gaither asserted “[t]he prosecution

6     Gaither also checked a box stating, “I was not a major
participant in the felony or I did not act with reckless indifference
to human life during the course of the crime or felony.” We need
not discuss this allegation further, as Gaither was not tried for
felony murder, and the “major participant/reckless indifference”
issue applies only in felony-murder cases. (§ 189, subds. (a) &
(e).)
7     Gaither’s petition was assigned to Judge Curtis B. Rappe,
the same judge who tried both of his trials in 2000 and 2001.
(See § 1170.95, subd. (b)(1); People v. Santos (2020) 53
Cal.App.5th 467, 472-473 [resentencing petition must be
assigned to “judge that originally sentenced the petitioner”
unless that judge is “not available”].)




                                 9
never alleged or argued that Petitioner Gaither was guilty
of murder . . . based on a theory of express or implied malice
as either the alleged shooter, an aider and abettor, or a
co-conspirator.”
       Gaither argued Lee, Crawford, and Mitchell never testified
they’d seen Gaither with a gun that night. Gaither noted
the defense ballistics expert testified “the bullet trajectories
showed that the shots were fired from the far side of a partition
separating the dance floor” from another area, and “ ‘[n]either
one’ ” came “ ‘from the dance floor.’ ”8
       The prosecution filed a brief disputing Gaither’s contention
that its sole theory at his trial was natural and probable
consequences. The prosecutor noted the jury was instructed
on implied malice. The prosecutor went on to offer “another
valid analytical approach.” That “approach” bordered on
the unintelligible. The prosecutor seemed to argue that,
even after Senate Bill 1437, a petitioner is ineligible for relief
if “a reasonable jury could find that the petitioner’s actions in
the totality of the circumstances of the [target offense of] assault


8     Gaither’s counsel submitted an accompanying affidavit
in which he stated he’d represented Tweedy—Gaither’s
co-defendant—at Tweedy’s trial. Counsel stated that, in
Tweedy’s trial, the prosecution alleged Tweedy fired the shots
that killed Sweeney from the dance floor, while standing next
to Gaither and Pierce. Counsel also stated he went to the club
in 2000, the manager showed him two bullet strikes in the
balcony wall, and “[b]ased on the angles of the entries and exits
of these bullet strikes, it appeared to [him] that the gunshots
did not come from the dance floor as the prosecution claimed,
but rather came from the other side of the club away from the
dance floor some distance away.” The record on appeal contains
only the first page of counsel’s affidavit.




                                 10
‘were deliberately performed with knowledge of the danger to
and with a conscious disregard for human life.’ ” The prosecutor
seemed to contend the natural and probable consequences
doctrine remained a valid basis for at least a second degree
murder conviction. At the subsequent hearing, the prosecutor
told the court, “I think both the implied malice theory and an
amended form of the natural and probable consequences doctrine
which relies on implied malice are still viable under 1437.”
       The parties appeared before the court on September 1, 2020
for an evidentiary hearing. (See § 1170.95, subd. (d)(3).) Gaither
did not offer any new or additional evidence. The prosecution
called an investigator to testify about lyrics he’d found on the
internet of two songs by a musician named Jay Capone. The
prosecutor told the court one of the songs had been marked as
a defense exhibit at trial and Gaither had “indicated that he was
involved in the production of it.” After hearing from the witness,
the court sustained Gaither’s objections to the lyrics. The only
other evidence the prosecution offered was the Attorney General’s
file, presumably from Gaither’s direct appeal.
       After hearing at length from counsel, the court denied
Gaither’s petition. On the same day, the court issued a detailed
written opinion. The court stated it had “instructed the jury
on the theories that [Gaither] was (1) a direct perpetrator,
(2) a direct aider and abettor, and (3) an aider and abettor and/or
a coconspirator under the natural and probable consequences
doctrine.” The court continued, “The fact that a jury instruction
was given on the now defunct natural and probable consequences
doctrine of aiding and abetting or conspiracy . . . would not
preclude a conviction on a separate but still viable theory of
liability for the murder.” The court concluded the “People
ha[d] proved beyond a reasonable doubt that [Gaither] could
be convicted of murder of any degree . . . as a perpetrator and/or
as a direct aider and abettor under the current law . . . .”



                                11
       The court quoted at length from our opinion in Gaither I.
The court then stated, “Substantial evidence supports [Gaither’s]
conviction of murder as a direct perpetrator under the current
law effective January 1, 2019.” The court concluded, “Substantial
evidence showed that Gaither was armed with a gun and
used it to kill the victim,” the evidence was “substantial enough
to support a willful, deliberate, and premeditated killing” by
Gaither, and “[a] jury could reasonably conclude that all three
[men], including Gaither[,] were armed, and that [at] least
two guns, a revolver, possessed by [Tweedy], and a .45-caliber
semiautomatic pistol, possessed by Gaither, were used in the
shooting.”
       The court said “one [c]an be both the actual perpetrator
in part and a direct aider an[d] abettor in part.” Citing the
gang expert testimony at trial, the court stated our Supreme
Court has recognized gang rivalry “as strong evidence of motive.”
The court noted, “Gaither and his group were all Shotgun Crips,”
concluding, “Gaither and his group went, armed with guns,
to a location where gangs congregate and could be provoked,
and where a killing would enhance fear of the Shotgun Crips.
The manner of killing was a close[-]range shooting during which
Gaither fired three shots from his .45-caliber weapon during
which two shots killed Afri[c]a Sweeney, a secondary target.”
4.     The Attorney General’s position on appeal
       In response to Gaither’s opening brief, the Attorney
General filed a respondent’s brief citing People v. Duke (2020)
55 Cal.App.5th 113 (Duke), review granted Jan. 13, 2021,
S265309,9 and arguing “the trial court correctly applied the



9    On November 23, 2021, the Supreme Court transferred
Duke back to the court of appeal with directions to vacate its




                                12
substantial evidence standard in denying appellant’s section
1170.95 petition.” However, on August 4, 2021, the Attorney
General filed a motion for supplemental briefing. We granted
the motion. The Attorney General’s supplemental respondent’s
brief states, “Upon further consideration, respondent now finds
Duke to be less persuasive than other authorities. The trial court
thus should have weighed the evidence as an independent trier
of fact.”
       However, the Attorney General argues, “the error was
harmless.” The Attorney General contends People v. Watson
(1956) 46 Cal.2d 818, 836 is the test “[w]hen a trial court error
constitutes application of the wrong standard or burden of proof
at a proceeding created entirely by state law.” The Attorney
General says, “Whether or not appellant was the actual killer,
the court was convinced there was overwhelming evidence of
actual malice and premeditation . . . .”
       On September 3, 2021, Gaither filed a supplemental reply
brief. Gaither cited two cases from this district10 in which the
appellate court remanded the case “where the trial court applied
the wrong standard of proof at a section 1170.95, subdivision
(d)(3) hearing” “without engaging in a prejudice analysis.”
Gaither argued that—whether judged under Watson or Chapman
v. California (1967) 386 U.S. 18—the error was prejudicial.

decision and reconsider the cause in light of Senate Bill No. 775
(Stats. 2021, ch. 551) (Senate Bill 775). (S265309.)
10     People v. Rodriguez (2020) 58 Cal.App.5th 227, 231, 245,
review granted Mar. 10, 2021, S266652 (Rodriguez); People v.
Fortman (2021) 64 Cal.App.5th 217, 221, 226-227, review granted
July 21, 2021, S269228. On December 22, 2021, the Supreme
Court transferred both of these cases back to the Court of Appeal
with directions to vacate the decisions and to reconsider the cases
in light of Senate Bill 775. (S266652, S269228.)




                                13
                            DISCUSSION
      Senate Bill 1437 took effect January 1, 2019. (See Stats.
2018, ch. 1015, § 4.) It limited accomplice liability under the
felony-murder rule and eliminated the natural and probable
consequences doctrine as it relates to murder, to ensure a
person’s sentence is commensurate with his or her individual
criminal culpability. (People v. Gentile (2020) 10 Cal.5th 830,
842-843 (Gentile); People v. Lewis (2021) 11 Cal.5th 952, 957, 971
(Lewis).)
      Before the passage of Senate Bill 1437, under the natural
and probable consequences doctrine a defendant was “liable
for murder if he or she aided and abetted the commission of
a criminal act (a target offense) and a principal in the target
offense committed murder (a nontarget offense) that, even if
unintended, was a natural and probable consequence of the
target offense.” (People v. Lamoureux (2019) 42 Cal.App.5th
241, 248.) Senate Bill 1437 amended section 188 to provide that,
except for first degree felony murder, “in order to be convicted of
murder, a principal in a crime shall act with malice aforethought.
Malice shall not be imputed to a person based solely on his or her
participation in a crime.” (§ 188, subd. (a)(3).) “The requirement
that the principal act with malice eliminates all murder liability
under the natural and probable consequences doctrine. (Gentile,
supra, 10 Cal.5th at p. 839.)” (People v. Eynon (2021) 68
Cal.App.5th 967, 974 (Eynon).)
      “Senate Bill 1437 created section 1170.95 to provide a
mechanism for retroactive application of amended sections 188
and 189 to certain defendants convicted of murder under prior
law.” (Eynon, supra, 68 Cal.App.5th at p. 974. See Lewis, supra,
11 Cal.5th at pp. 959-960; Gentile, supra, 10 Cal.5th at p. 843.)
A defendant is eligible for relief under section 1170.95 if he meets
three conditions: (1) he was charged with murder by a charging
document that allowed the prosecution to proceed under a



                                14
natural and probable consequences or felony murder theory;
(2) he was convicted of first or second degree murder; and (3)
he could no longer be convicted of first or second degree murder
due to changes to sections 188 and 189 made by Senate Bill 1437.
(§ 1170.95, subd. (a).)
       Upon the filing of a facially sufficient petition, the trial
court must (1) appoint counsel for the petitioner if requested,
(2) allow the People to file a response to the petition and the
petitioner to file a reply, and (3) determine whether the petitioner
has made a prima facie case for eligibility or entitlement to relief.
(Lewis, supra, 11 Cal.5th at pp. 960, 962-965.) In conducting
the prima facie review, the court may consider the record
of conviction. (Id. at pp. 970-972.) “If the petitioner makes
a prima facie showing that [he or she] is entitled to relief, the
court shall issue an order to show cause.” (§ 1170.95, subd. (c).)
“ ‘Once the order to show cause issues, the court must hold a
hearing to determine whether to vacate the murder conviction
and to recall the sentence and resentence the petitioner on any
remaining counts.’ ” (Eynon, supra, 68 Cal.App.5th at p. 975.)
       A petitioner’s murder conviction must stand if the
prosecution proves, beyond a reasonable doubt, that the
conviction is valid under a still-viable theory of liability.
(§ 1170.95, subds. (a) & (d)(3).) “Does this require the
prosecution to convince the trial court hearing the petition to
conclude that it would convict defendant on a still-viable theory,
or merely to convince that court that a reasonable jury could
convict defendant on a still-viable theory? The Court of Appeal
is split, with a majority following the former rule.” (Compare
People v. Lopez (2020) 56 Cal.App.5th 936, review granted
Feb. 10, 2021, S265974, transferred to the Court of Appeal
Dec. 22, 2021 with directions to vacate its decision and reconsider
the cause in light of Senate Bill 775; Rodriguez, supra, 58
Cal.App.5th 227; People v. Clements (2021) 60 Cal.App.5th 597,



                                 15
review granted Apr. 28, 2021, S267624, transferred to the
Court of Appeal Dec. 22, 2021 with directions to vacate its
decision and reconsider the cause in light of Senate Bill 775,
with Duke, supra, 55 Cal.App.5th 113.) We join our colleagues
who have required an independent finding by the trial court.
       As the trial court observed here, with the natural and
probable consequences doctrine “now defunct,” the question
is whether Gaither was the actual shooter or a direct aider
and abettor. If he was, he is not eligible for resentencing.
(See People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411, 417
[Senate Bill 1437 amended the Penal Code to ensure murder
liability is not imposed on a person who was not the actual killer];
People v. Nguyen (2020) 53 Cal.App.5th 1154, 1157, 1167-1168
[petitioner not entitled to relief where he was convicted as direct
aider and abettor].) But if he was not, and was convicted only
under the natural and probable consequences doctrine, he is
entitled to relief.
       The question of whether Gaither committed murder under
a still-valid theory is a factual question, and at a section (d)(3)
hearing, the People are required to prove to the trial court
beyond a reasonable doubt that the petitioner is guilty of murder
on a theory of murder valid after Senate Bill 1437’s enactment.
It is unclear if the court here denied Gaither’s petition based on
the court’s own finding beyond a reasonable doubt that Gaither
would be guilty of murder within the meaning of sections 188
and 189, as amended by Senate Bill 1437.
       Rejecting Gaither’s counsel’s argument that the question
was what the jury had decided, the court noted the prosecution
had to prove beyond a reasonable doubt “that he could be
convicted under the present law.” However, the court then asked
counsel, “[W]here in the statute does it say that I am the trier
of fact?” The court referred to “a jury making that decision,”
adding, “because of the sufficiency of the evidence.” The court



                                16
told counsel, “I have to decide could a reasonable jury find that
that’s the sufficiency of the evidence.” And in its written ruling
the court referred to “substantial evidence” and what “[a] jury
could reasonably conclude.”
       In light of this ambiguity, we reverse the court’s order and
remand for a new hearing at which the People may seek to prove
to the trial court beyond a reasonable doubt that Gaither was
the actual killer or aided and abetted the actual killer with
the intent to kill. We decline the Attorney General’s invitation
to tackle the question of whether any error was harmless. The
determination of whether Gaither is eligible or ineligible for
resentencing beyond a reasonable doubt is to be decided in the
first instance by the superior court—which presided over both
of Gaither’s trials—acting as fact finder and using the proper
standard of proof.




                                17
                          DISPOSITION
      The September 1, 2020 order denying Jamaal Gaither’s
section 1170.95 petition is reversed and the matter remanded for
a new evidentiary hearing under section 1170.95, subdivision (d),
applying the correct standard of proof as set forth in this opinion.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                      EGERTON, J.


We concur:




             EDMON, P. J.




             LAVIN, J.




                                 18